RICHARDS, J.
Otto Harter commenced an action in the Huron Common Pleas to recover from Henry Bremser for improperly constructing a cement floor in his cellar and for improperly and un-skillfülly constructing a sewer for him. The trial resulted in a verdict and judgment for Harter for the amount claimed on both causes of action.
Error was prosecuted and it was insisted that the judgment should be reversed on the ground that the causes of action are barred by the statute of limitations.. The first cause is based on a written contract executed in August 1916 in which Bremser was to furnish certain materials for construction of the floor. Harter claimed that the thickness of the floor was not as specified in the contract and $124.80 would be the cost at which the improper construction of the floor couid be righted. It was also brought out that Harter, depending on Bremser’s word, that he was skilled and qualified in sewer work let him do a job under an oral agreement in 1916. Harter here claimed that the drain became clogged due to improper work on part of Bremser. The Court of Appeals held:
1. The first cause of action is based on the written contract and is therefore not barred by the statute of limitation; the evidence justifying a recovery.
2. Harter pleaded a second cause of action as being for negligent and improper construction of drain. Harter contended his action was for relief on ground of fraud and sought to bar the statute of ^imitations by averring that he did not discover the fraud, until within less than four years prior to the. time the petition' Swas filed. .
jSf,} It is well settled -that an action to rer •oyer on, a contract for negligent or improper performance, statute begins to run when cause of action apises and bhe .right of action .is not postponed because of no knowledge of exists anc^ .ef Harter’s cause of. action. , .' ,,
4. The.second cause of action.as pleaded, is barred by the statute of limitations. Judgment' for' $124.80 alfirfiied and judgment on . second cause of .action--reversed.